Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Donn Harms on March 9, 2022.

The application has been amended as follows: 
In claim 1, line 1, the limitation “A electrical” is replaced by --- An electrical ---.
In claim 1, line 10, the limitation “too” is replaced by --- tool ---.
In claim 1, line 15, the limitation “said shaft” is replaced by --- said translating shaft ---.
In claim 4, line 4, the limitation “withing” is replaced by --- with in ---.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Ye (CN 102357728A) being the closest prior art, discloses an electrical connector (44, Fig. 1) for removably engaging a welder (Fig. 1) to a spot welding tool (portion of the welder that performs the welding) having a first arm (1, Fig. 1) in a pivoting engagement to a . 


    PNG
    media_image1.png
    321
    936
    media_image1.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/JAMES F SIMS III/Examiner, Art Unit 3761                                                                                                                                                                                                        
/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761